DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on January 13, 2022 is acknowledged.  Claims 10-18 drawn to unelected groups II and III are therefore withdrawn from consideration.
Drawings
The drawings are objected to because the lines are not durable and sufficiently dense, darn, uniformly thick and well-defined such that they would not permit adequate reproduction.
Fig. 8 includes a portion of a box on the right hand side with the letter “De”.  It does not appear that this should be in the figure.
There is an arrow in Fig. 9 with no corresponding numeral or letter associated with it.  It is unclear if this is an omission or intentional. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spire diameter (s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: Page 9, line 10 recites “figures 1 y 2” which should be “figures 1 and 2”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the said yarn picking means” in lines 3-4.  One of “the” or “said” should be removed.  Claim 1 recites “an helical” in line 10 which should be “a helical”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms are interpreted as follows: “yarn feeding means” is interpreted as “a bobbin” per page 2, line 28, yarn picking means is interpreted as a bobbin in accordance with the figures, tension means is interpreted as a “cursor” as that is the only time tension is utilized in the specification with respect to a structure, page 7, line 32, “driving means” is interpreted as a motor in accordance with the figures, and equivalents thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The examiner has 
Claim limitation “twisting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A “twisting means” is not defined or described in the specification.  It is further not clear from the figures which component in each embodiment would be considered a “twisting means”.  What is the difference between the twisting means that the rail and cursor?  There is no numeral pointing to a twisting means, and the term is used infrequently in the specification such that the structure cannot be determined through context.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-9 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “between prior” in line 3.  It is unclear what is meant by this phrase.  It is unclear how tension means could be located “between” a single component.  It is further unclear what is meant by “prior”.  The examiner is interpreting this to mean that the tension means is located upstream from the yarn picking means.  
Claim 1 recites “in a point” in line 5, however “a point” has already been recited in line 3 such that it is unclear if this recitation is referring to the same, or different point.

Claim 1 recites “the traditional spinning and/or twisting processes”.  It is unclear what is meant by this phrase.  What is considered a “tradition” spinning or twisting process?  There are no tensile numbers in the specification.  The examiner is uncertain how to interpret this limitation and therefore is interpreting any tension as “lower” than a traditional spinning and/or twisting process.
Claim 1 recites “the same yarn” in lines 8-9.  It is unclear what is meant by “the same yarn”.  How can the same yarn be utilized in different processes?  Perhaps the same type, composition, weight?
Claim 1 recites “the value of the rotation speed” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 1 recites “the stretches” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 1 recites “an helical path is generated with oscillating spire diameters”.  It is unclear what is meant by this phrase.  A path is generated?  Or does the yarn follow along a helical path such that the yarn forms oscillating spires?  Furthermore, what is an “oscillating spire diameter”?  The examiner believes the helical path of yarn is attempted 
Claim 1 recites “the distance” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 1 recites “the path of the yarn” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear how this relates to “an helical path” in line 10.  Is it the same or different path?
Claim 1 recites “the path of the yarn . . .creates a body of revolution from a diameter. . .” in lines 12-13.  It is unclear how a “path” of the yarn, rather than the yarn itself, can create anything.  The examiner is interpreting this to mean that yarn forms a balloon.
Claim 1 recites “a body of revolution from a diameter generating a balloon” in line 13.  It is unclear what is meant by this phrase.  The yarn forms a body of revolution from a diameter?  What is a body of revolution?  How is the body of revolution formed from a diameter?  The examiner is interpreting this to mean that the yarn forms a balloon.
Claim 1 recites “a diameter generating a balloon” in line 13.  It is unclear what is meant by this phrase.  How can a diameter form a balloon?  The examiner is interpreting this to mean that the yarn forms a balloon.
Claim 1 recites “the yarn travel path” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously 
Claim 2 recites “a diameter generating a balloon”.  It is unclear what is meant by this phrase.  How can a diameter form a balloon?  The examiner is interpreting this to mean that the yarn forms a balloon.
Claim 2 recites “a diameter generating a balloon” however this phrase has already been used in claim 1 lines 13-14 such that it is unclear if an additional balloon is formed or if the same balloon is being referred to.  
Claim 3 recites “the diameter generating the stretch of balloon”.  It is unclear how a diameter generates a portion balloon.  
Claim 4 recites “the height of the stretches of balloon”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is unclear what the different between “the height” and “the length” is.  The examiner is interpreting them as the same thing.
Claim 4 recites “the diameter generating the stretch of balloon”.  It is unclear how a diameter generates a portion balloon.  
Claim 4 recites that the height . . . “is ranging” from 5 to 50 times.  Should this be “ranges” or does this mean that the balloon is actively changing from 5 to 50 times the diameter?
Claim 5 recites “the height of the stretches of balloon”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is unclear what the 
Claim 5 recites that the height . . . “is ranging” from 5 to 25 times.  Should this be “ranges” or does this mean that the balloon is actively changing from 5 to 25 times the diameter?
Claim 5 recites “the diameter generating the stretch of balloon”.  It is unclear how a diameter generates a portion balloon.  
Claim 8 recites “a tension means”, however tension means is already recited in claim 1 line 2.  It is therefore unclear if the recitation in claim 8 attempts to being a new tension means or if the same tension means is being referred to.  The examiner has interpreted this to mean the same tension means as in claim 1.
Claim 8 recites “a point prior” however claim 1 already recites “a point between prior”.  It is unclear if this is the same or a different point.  The examiner is interpreting this to mean the same point. 
Claim 9 recites “a yarn picking means” however claim 1 already recites a yarn picking means in line 2 such that it is unclear if this is the same or different yarn picking means.  The examiner is interpreting them as the same yarn picking means.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Gwaltney (US 2473520).
Gwaltney describes a process for yarn spinning and/or twisting, in which a yarn runs between a yarn feeding means (top of Figs. 1A-3E, rollers 54, 55, described as same configuration from Figs. 1A-6E, col. 10, ll. 19-20) towards a yarn picking means (bobbin B), and comprising tension means (spinning ring and traveler at G, col. 7, 53-59) located at a point between prior to the yarn picking and/or feeding means (is located between feeding means and picking means), the said yarn picking means (B) been connected to driving means (driven by driving means at 52, col. 10, ll. 11-15, 19-20) to rotate the yarn picking means at a predetermined speed, in which a stretch of balloon is generated in a point located between the feeding means  and the picking means because of the presence of twisting means (see Figs. 1A-3E depicting balloons formed in this area, at least in part due to the twisting means as the twisting means provides at least some tension), characterized in that the value of the tension produced by tension means is lower than in the traditional spinning and/or twisting processes for the same yarn (the tension is considered to be less than at “traditional” spinning or twisting 
Regarding claim 2, the process of Gwaltney includes that the body of revolution from a diameter generating a balloon has 2 to 20 hyperboloid structures (has at least two, see Figs. 1A-3E).
Regarding claim 6, the process of Gwaltney includes that the yarn picking means is a winding bobbin (is a winding bobbin).  
Regarding claim 8, the process of Gwaltney includes that the yarn is passed through a tension means (traveler and ring, col. 7, ll. 65-66, 62-63) located at a point prior to the yarn picking and/or feeding means (located upstream of bobbin B).  
Regarding claim 9, the process of Gwaltney includes that the tension means is comprised of a cursor (traveler, col. 7, ll. 65-66) that is coupled to a bobbin rail (spinning ring, col. 7, ll. 62-63) connected to a yarn picking means (B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Gwaltney (US 2473520).
Regarding claim 3, the process of Gwaltney as modified describes the limitations of claim 3, but does not explicitly describe characterized in that the length of the stretches of balloon (LB) is at least two times the diameter generating the stretch of balloon (DB). 
Gwaltney does depict various examples of naturally run thread in Figs. 1A-3E and states “These diagrams as they appear in the original Patent Office drawings, are one-third size” (col. 7, ll. 33-34).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the figures that the length of the 

    PNG
    media_image1.png
    819
    711
    media_image1.png
    Greyscale


Gwaltney does depict various examples of naturally run thread in Figs. 1A-3E and states “These diagrams as they appear in the original Patent Office drawings, are one-third size” (col. 7, ll. 33-34).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the figures that the length of the stretch (for example, around 12 inches, Fig. 1A) is at least 5 times the diameter (see annotated Fig. 1A-1E depicting height and diameter).
Regarding claim 5, the process of Gwaltney as modified describes that the height of the stretches of balloon (LB) is ranging from 5 to 25 times the diameter generating the stretch of balloon (DB) (see annotated Fig. 1A-1E above).  
Claims 7 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Gwaltney (US 2473520) in view of McLellan (US 2386704).
Regarding claim 7, the process of Gwaltney describes the limitations of claim 7, but does not explicitly describe that the yarn feeding means (1) is a supplying bobbin. 
While Gwaltney depicts that the yarn arrives from the rollers, there is no depiction of a bobbin.
In related art for spinning processes, McLellan depicts a similar device that includes a reel 6 which can be considered a supplying bobbin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are cited that depict multiple balloons or at least mention that multiple balloons are known to be a naturally occurring feature of spinning machines without balloon restricting mechanisms.  These references can be utilized as either anticipatory or obviousness-type references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732